Name: 2009/728/EC: Commission Decision of 30 September 2009 extending without limitations the Community recognition of the Polish Register of Shipping (Text with EEA relevance)
 Type: Decision
 Subject Matter: technology and technical regulations;  transport policy;  maritime and inland waterway transport;  Europe;  European Union law
 Date Published: 2009-10-01

 1.10.2009 EN Official Journal of the European Union L 258/34 COMMISSION DECISION of 30 September 2009 extending without limitations the Community recognition of the Polish Register of Shipping (Text with EEA relevance) (2009/728/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 391/2009 of the European Parliament and of the Council of 23 April 2009 on common rules and standards for ship inspection and survey organisations (1), and in particular Article 15 thereof, Whereas: (1) By Decision 2006/660/EC (2), the Commission granted the Polish Register of Shipping a limited recognition for a period of three years. This recognition is granted to organisations known as classification societies, which fulfil all criteria other than those set out under paragraphs 2 and 3 of the General Minimum Criteria section A of the Annex to Council Directive 94/57/EC of 22 November 1994 on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations (3). The effects of this recognition were limited to the Czech Republic, Cyprus, Lithuania, Malta, Poland and Slovakia. (2) The Commission assessed the Polish Register of Shipping in accordance with Article 11(3) of Directive 94/57/EC. The assessment was based on the results of four fact-finding inspections performed in 2007 by experts of the European Maritime Safety Agency in accordance with Article 2(b)(iii) of Regulation (EC) No 1406/2002 of the European Parliament and of the Council (4). The Czech, Cypriot, Lithuanian, Maltese, Polish and Slovak administrations were invited to take part in the assessment. The Commission has also taken into consideration the findings of two further inspections carried out by the European Maritime Safety Agency in April and May 2009 in order to examine the activities of the Polish Register of Shipping in the supervision of new ship construction and to verify the corrective action implemented by the Polish Register of Shipping in response to the Commissions assessment. (3) Where shortcomings have been identified, the Polish Register of Shipping has promptly implemented appropriate and sufficient corrective action in most cases. The outstanding shortcomings mainly concern the implementation of its rules and procedures, particularly as regards the control of the quality of shipyards and verification of new constructions, the training and qualification of surveyors and transfer of class. The Polish Register of Shipping has therefore been invited to implement further corrective action in this respect. Despite their seriousness, these shortcomings do not at present warrant calling into question the overall quality of the organisations main systems and control mechanisms. (4) In the meantime, Regulation (EC) No 391/2009 has entered into force. It provides that the organisations which, at the date of its entry into force, have been granted recognition in accordance with Directive 94/57/EC shall retain their recognition. Those recognitions have to be examined by the Commission by 17 June 2010, with a view to deciding whether the limitations are to be replaced by others or removed. (5) The information available to the Commission based on the assessment and inspections made shows that the Polish Register of Shipping in general complies with the requirements and obligations laid down in Regulation (EC) No 391/2009 in all trades and for all kinds of ships. (6) Based on the data last published by the Paris Memorandum of Understanding on Port State control, which concern the inspections carried out by the signatory parties until 2008, the rate of detention of ships for reasons relating to the certificates delivered to them by the Polish Register of Shipping in the period 2006-2008 remained at 0,77 % of the total number of inspections, while the average rate for recognised organisations was 0,34 %. (7) An extension of the Community recognition of the Polish Register of Shipping should enter into force on 29 September 2009 in order to ensure its continuity. (8) The measures provided for in this Decision are in accordance with the opinion of the COSS Committee set up by Article 12 of Regulation (EC) No 391/2009, HAS DECIDED AS FOLLOWS: Article 1 The Community recognition of the Polish Register of Shipping is hereby extended without limitations with effect from 29 September 2009. Article 2 This decision shall be published in the Official Journal of the European Union. Done at Brussels, 30 September 2009. For the Commission Antonio TAJANI Vice-President (1) OJ L 131, 28.5.2009, p. 11. (2) OJ L 272, 3.10.2006, p. 17. (3) OJ L 319, 12.12.1994, p. 20. (4) OJ L 208, 5.8.2002, p. 1.